SILBERMAN, Judge.
Michael L. Jones appeals his convictions and sentences, arguing that the trial court erred by denying his motion to suppress. We affirm because when Jones entered his guilty plea, the denial of his motion to suppress was not mentioned at the change of plea hearing or noted in the plea agreement; thus, he did not “expressly reserve the right to appeal a prior dispositive order of the lower tribunal, identifying with particularity the point of law being re*427served.” Fla. R.App. P. 9.140(b)(2)(A)(i); see also Leonard v. State, 760 So.2d 114, 119 (Fla.2000); Bonfiglio v. State, 57 So.3d 990, 991 (Fla. 2d DCA 2011); M.N. v. State, 16 So.3d 280, 282 (Fla. 2d DCA 2009) (en banc).
Affirmed.
NORTHCUTT and LaROSE, JJ., Concur.